DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 22, 32, and 35 have been canceled.
Claims 18-21, 23-31, and 33-34 are presented for examination.
Response to Arguments
Applicants argument relating to double patenting have been fully considered. Therefore, the rejection of claim 18 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-- The present application is a continuation of U.S. Application No. 14/791,602, filed on July 6, 2015, now Patent No. 10,255,247, which claims the benefit of JP 2014-142425, filed July 10, 2014, and JP 2015-083663, filed April 15, 2015, the entire disclosure of each of which is incorporated by reference herein. --
Allowable Subject Matter
Claims 18-21, 23-31, and 33-34 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Webster et al (US Publication No. 2007/0016067) teaches planning a needle path, and steering the needle along the needle path, and controlling a needle translation speed and a bevel rotation angle, the software plans the path of the needle based on the desired final position and orientation of bevel path.
Whitcomb et al (US Patent No. 8,521,257) teaches inserting a medical device such as a needle into a mammalian body while the body is within the imaging field of a medical imager, particularly inserting and guiding a needle to a target site within a body.
Webster et al, Whitcomb et al and other prior art do not singularly or in combination disclose the limitations:
“wherein the simulation unit performs speed adjustment in the simulation, so as to reduce the advancement speed of the puncture needle in accordance with a puncture reaction force, 2 52283810-viwhich is a force that the puncture needle receives from the organ, and executes the plurality of times of simulation while changing, as the condition, a parameter which determines a reduction rate of the advancement speed in the speed adjustment, and wherein the advancement speed of the puncture needle is determined using a speed gain Kf, a value of Kf having the following correspondence with the puncture reaction force Fn: A) Kf = 1, when F is equal to or less than Fnmini B) Kf decreases from 1 to Kfmin as Fn increases, when F is greater than Fnmin; and C) Kf = Kfmin, when F is greater than a value in which Kf reaches Kfmin, where Fnmin is a predetermined threshold and Kfmin is a predetermined minimum value of the speed gain as recited in claim 18,
“wherein the simulation unit executes a plurality of times of the simulation of an operation of inserting the puncture needle, the operation comprising two steps of (i) a preliminary puncture to advance the puncture needle by a first target displacement outside the organ, while correcting a direction of the puncture needle so that the direction of the puncture needle becomes a first target direction, and (ii) a target puncture, which is performed after completion of the preliminary puncture to advance the puncture needle toward the target segment inside the organ with correcting the direction of the puncture needle so that the direction of the puncture needle becomes a second target direction, 4 52283810-viwherein conditions of the first target direction and the first target displacement in the preliminary puncture are changed for each of the plurality times of the simulation, and wherein the planning unit performs planning using a simulation result in which an error of the target puncture meets predetermined criteria out of the plurality of simulation results acquired under different conditions of the first target direction and the first target displacement” as recited in claim 21,
 “wherein in the simulation step, speed adjustment is performed in the simulation, so as to reduce the advancement speed of the puncture needle in accordance with a puncture reaction force, which is a force that the puncture needle receives from the organ, and the plurality of times of simulation are executed while changing, as the condition, a parameter which determines a reduction rate of the advancement speed in the speed adjustment, and wherein the advancement speed of the puncture needle is determined using a speed gain Kf, a value of Kf having the following correspondence with the puncture reaction force Fn: A) Kf = 1, when F is equal to or less than Fnmin; B) Kf decreases from 1 to Kfmin as Fn increases, when F is greater than Fnmin; and C) Kf = Kfmin, when F is greater than a value in which Kf reaches Kfmin, 8 52283810-viwhere Fnmin is a predetermined threshold and Kfmin is a predetermined minimum value of the speed gain” as recited in claim 30,
“wherein in the simulation step, a plurality of times of the simulation of an operation of inserting the puncture needle, the operation comprising two steps of (i) a preliminary puncture to advance the puncture needle by a first target displacement outside the organ, while correcting a direction of the puncture needle so that the direction of the puncture needle becomes a first target direction, and (ii) a target puncture, which is performed after completion of the preliminary puncture to advance the puncture needle toward the target segment inside the organ with correcting the direction of the puncture needle so that the direction of the puncture needle becomes a second target direction is executed, wherein conditions of the first target direction and the first target displacement in the preliminary puncture are changed for each of the plurality times of the simulation, and wherein in the planning step, planning is performed using a simulation result in which an error of the target puncture meets predetermined criteria out of the plurality of simulation results acquired under different conditions of the first target direction and the first target displacement” as recited in claim 31. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148


/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/26/2022